DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filled on 06/02/2022 has been entered. 
Claim 9 is amended.
Claims 21-22 are added.

Response to Arguments
Applicant arguments filled on 06/02/2022 have been fully considered and but are moot in view of the new ground of rejection(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11,14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiang to (US 20100322189) in view of Shah to (US10154368) further in view of Nasir to (US20150071181)

Regarding claim 9, Qiang teaches a network connectivity system comprising (see, fig.3b)
 a radio access network detection and assist component receiving a message from a radio access network (RAN), the message from the RAN indicating a particular communication protocol of the radio node of the RAN;([0029] discloses the attachment request as forwarded by the RAN1 304, as well as some other of the messages exchanged between the MME 308, the RANs and the gateways, may comply with a general packet radio service (GPRS) tunneling protocol (GTP)) and
 a controller receiving the broadcast message from the radio access network detection and assist component and in communication with a plurality of switching components of a network; ([0029] discloses the attachment request as forwarded by the RAN1 304, as well as some other of the messages exchanged between the MME 308, the RANs and the gateways, may comply with a general packet radio service (GPRS) tunneling protocol (GTP)) wherein the controller configures the plurality of switching components of the network to process protocol-specific parameters for the radio node of the RAN based on the received message from the RAN([0029] discloses the attachment request as forwarded by the RAN1 304, as well as some other of the messages exchanged between the MME 308, the RANs and the gateways, may comply with a general packet radio service (GPRS) tunneling protocol (GTP). [0026] discloses To support tunneling between a first network in which a session of the UE was set up and a second network in which PMIP is used, in case of an eventual handover, an uplink generic routing encapsulation (GRE) key is reserved upon session set up. Because data traffic will be exchanged between the UE and a service network accessed through a packet data gateway (PGW), the MME requests the PGW to create the session on a core network (CN) side, to complement the RAN session)
Qiang does not explicitly teach receiving a broadcast message from a radio access network (RAN), comprising a communication protocol, the RADA component further configured to dynamically allocate resources to radio nodes of the RAN based on events
However, Shah teaches receiving a broadcast message from a radio access network (RAN), comprising a communication protocol (col.6, lines 35-41 discloses a RAN broadcasting system-acquisition parameters on a predefined frequency in multiple coverage areas. In one or more embodiments, the RAN broadcasts one or more sets of system-acquisition parameters on multiple predefined frequencies. In at least one embodiment, the RAIN broadcasts system-acquisition parameters in each wireless coverage area in a set of wireless coverage areas that each overlap at least partially with a location of at least one transportation station)


However, Nasir  teaches the RADA component further configured to dynamically allocate
resources to radio nodes of the RAN based on events ([0030] discloses the wireless access point 102 (e.g., router or network gateway) will be able to communicate with the upstream network infrastructure in order to dynamically increase the bandwidth allocations based on real time demand. Furthermore, the wireless access point is able to increase/decrease bandwidth allocation by way of token generation/invalidation messaging from the wireless access point 102 via the controller 106 to the upstream network components (e.g., as per the service provider network 109))
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Qiang include receiving a broadcast message from a radio access network (RAN), comprising a communication protocol, the RADA component further configured to dynamically allocate resources to radio nodes of the RAN based on events, as suggested by Shah and Nasir. This modification would benefit the system to establish a reliable connection. Regarding claim 10, the combination of Qiang and Shah and Nasir teaches wherein the controller further configures a gateway pool to process protocol-specific parameters for the radio node of the RAN (Qiang ,[0026] discloses To support tunneling between a first network in which a session of the UE was set up and a second network in which PMIP is used, in case of an eventual handover, an uplink generic routing encapsulation (GRE) key is reserved upon session set up. Because data traffic will be exchanged between the UE and a service network accessed through a packet data gateway (PGW), the MME requests the PGW to create the session on a core network (CN) side, to complement the RAN session)
based on the received broadcast message from the RAN(Shah col.6, lines 35-36 discloses a RAN broadcasting system-acquisition parameters ).Regarding claim 11, the combination of Qiang and Shah and Nasir teaches wherein the controller is configured to process protocol-specific parameters for the radio node of the RAN (Qiang ,[0026] discloses To support tunneling between a first network in which a session of the UE was set up and a second network in which PMIP is used, in case of an eventual handover, an uplink generic routing encapsulation (GRE) key is reserved upon session set up. Because data traffic will be exchanged between the UE and a service network accessed through a packet data gateway (PGW), the MME requests the PGW to create the session on a core network (CN) side, to complement the RAN session)based on the received broadcast message from the RAN(Shah col.6, lines 35-36 discloses a RAN broadcasting system-acquisition parameters ).

Regarding claim 14, the combination of Qiang and Shah and Nasir teaches The network connectivity system of claim 9 wherein the controller receives a handover request from a serving radio node and transmits a traffic duplication instruction to a corresponding anchor node, (Qiang [0033] discloses the controller 410 receives from a first RAN, which may be part of a 3GPP network, an attachment request for a session of the UE. Having received the attachment request, the controller 410 sends towards a gateway a request to create the session, the request comprising an indication that optimized handover is supported) the anchor node comprising a switch of the plurality of switching components or a gateway of a plurality of gateway components(Qiang [0030] discloses The RAN2 306 acknowledges this information by sending a transfer response message 358 to the MME 308. Following steps 360 on one hand, and 362 and 364 on the other hand, may take place in parallel or concurrently. At step 360, the RAN2 306 and the SGW 310 exchange necessary signaling to create a tunnel therebetween. This tunnel is for temporary use in forwarding downlink data towards the UE 302; this tunnel is to be released at the end of the handover process (step not shown)).Regarding claim 15, the combination of Qiang and Shah and Nasir teaches The network connectivity system of claim 14 wherein the anchor node alters a header of communications of a handover to a target radio node in response to the traffic duplication instruction from the controller(Qiang [0033] discloses The controller 410 then receives, from a second RAN, which may comprise a 3GPP2 node, a handover indication for the session. The controller 410 reads the reserved key from the memory 430 and forwards the reserved key towards the second RAN).Regarding claim 16, the combination of Qiang and Shah and Nasir teaches The network connectivity system of claim 15 wherein the controller receives a handover complete message from the target radio node upon completion of the handover for the communications and updates a current state of a device with the network(Qiang [0030] discloses the MME 308 sends a handover OK message RAN1 304. A new radio connection is established between the UE 302 and the RAN2 306 at step 364).
Regarding claim 21, the combination of Qiang and Shah and Nasir teaches wherein the resources comprise one or more of center-frequency, bandwidth, and duration(Nasir [0030] discloses the wireless access point 102 (e.g., router or network gateway) will be able to communicate with the upstream network infrastructure in order to dynamically increase the bandwidth allocations based on real time demand).
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiang to (US 20100322189) in view of Shah to (US10154368) and Nasir further in view of Pan to (US20170093541)
Regarding claim 12, the combination of Qiang and Shah and Nasir does not explicitly teach The network connectivity system of claim 9 further comprising: an automatic discovery component for discovery and configuration of a first radio node and a second radio node of the radio access network
However, Pan teaches an automatic discovery component for discovery and configuration of a first radio node and a second radio node of the radio access network([0052] ProSe Direct discovery following Model A or Model B can be used in order to allow the Remote UE to discover ProSe UE-to-Network Relay(s) in proximity)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of the combination of Qiang and Shah and Nasir include an automatic discovery component for discovery and configuration of a first radio node and a second radio node of the radio access network, as suggested by Pan. This modification would benefit the system to establish a reliable connection.Regarding claim 13, the combination of Qiang and Shah and Nasir and Pan teaches wherein the radio access network detection and assist component receives a request from the first radio node for a change in node configuration (Qiang [0030] discloses The UE 302 and the RAN1 304 exchange handover signaling at step 352. The RAN1 304 then sends an initiate handover message 354 to the MME 308) and the radio access network detection and assist component dynamically reallocates resources of the plurality of switching components of the network in response to the received request(Qiang [0030] discloses  the UE 302 performs radio measurements on one or more access nodes (not shown) of the RAN2 306. The RAN1 304 may determine that RAN2 306 is a suitable choice for a handover of the UE 302, for example because its access nodes provide a better radio signal, because the RAN2 306 has more capacity, and the like. The UE 302 and the RAN1 304 exchange handover signaling at step 352. The RAN1 304 then sends an initiate handover message 354 to the MME 308. The MME 308 provides the reserved key to the RAN2 306 by sending thereto a transfer request message 356, which may be sent over an S101 interface established between the MME 308 and the RAN2 306. The RAN2 306 acknowledges this information by sending a transfer response message 358 to the MME 308).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiang to (US 20100322189) in view of Shah to (US10154368) and Nasir further in view of Vilander to (US6804720)

Regarding claim 22, the combination of Qiang and Shah and Nasir does not explicitly teach wherein the RADA component comprises a server that listens to the broadcast messages from the ratio nodes of the RAN and assigns IP addresses of the controller and gateway to the radio nodes
However, Vilander teaches  a server that listens to the broadcast messages from the ratio nodes of the RAN and assigns IP addresses of the controller and gateway to the radio nodes(col.9 lines 5-10 discloses IP address allocation procedure is initiated by the sending of a Router Solicitation message from the mobile host to an IP router, it is possible that the process may be initiated by receipt at the mobile host of a broadcast Router Advertisement message)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of the combination of Qiang and Shah and Nasir include wherein the RADA component comprises a server that listens to the broadcast messages from the ratio nodes of the RAN and assigns IP addresses of the controller and gateway to the radio nodes, as suggested by Vilander. This modification would benefit the system to establish a reliable connection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461